

HORIZON GLOBAL CORPORATION


Restricted Stock Units Agreement
Board of Directors Grant


This RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”) is made as of August
15, 2015, by and between Horizon Global Corporation, a Delaware corporation (the
“Company”), and _________________ (the “Grantee”).


1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s 2015
Equity and Incentive Compensation Plan (the “Plan”).
2.    Grant of RSUs. Subject to and upon the terms, conditions and restrictions
set forth in this Agreement and in the Plan, pursuant to authorization under a
resolution of the Committee that was duly adopted on August 4, 2015, the Company
has granted to the Grantee as of August 15, 2015 (the “Date of Grant”)
__________ Restricted Stock Units (“RSUs”). Each RSU shall represent the right
of the Grantee to receive one Common Share subject to and upon the terms and
conditions of this Agreement.
3.    Restrictions on Transfer of RSUs. Subject to Section 15 of the Plan,
neither the RSUs evidenced hereby nor any interest therein or in the Common
Shares underlying such RSUs shall be transferable prior to payment to the
Grantee pursuant to Section 5 hereof other than by will or pursuant to the laws
of descent and distribution.
4.    Vesting of RSUs.
(a)
The RSUs covered by this Agreement shall become nonforfeitable and payable to
the Grantee pursuant to Section 5 hereof on May 1, 2016, conditioned upon the
Grantee’s continuous service on the Board through such date (the period from the
Date of Grant until May 1, 2016, the “Vesting Period”). Any RSUs that do not so
become nonforfeitable will be forfeited, including, except as provided in
Section 4(b) below, if the Grantee ceases to continuously serve on the Board
prior to the end of the Vesting Period.

(b)
Notwithstanding Section 4(a) above, the RSUs shall become nonforfeitable and
payable to the Grantee pursuant to Section 5 hereof if the Grantee should die or
become Disabled prior to the end of the Vesting Period while the Grantee is
continuously serving on the Board (to the extent the RSU have not previously
become nonforfeitable).

(c)
For purposes of this Agreement, “Disabled” shall mean that the Grantee is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.


-1-

--------------------------------------------------------------------------------





5.    Form and Time of Payment of RSUs.
(a)
Payment for the RSUs, after and to the extent they have become nonforfeitable,
shall be made in the form of Common Shares. Except as provided in Section 5(b),
payment shall be made as soon as administratively practicable following (but no
later than thirty (30) days following) the date that the RSUs become
nonforfeitable pursuant to Section 4 hereof.

(b)
If the RSUs become payable on the Grantee’s “separation from service” with the
Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of
the Code and the Grantee is a “specified employee” as determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code,
then payment for the RSUs shall be made on the earlier of the first day of the
seventh month after the date of the Grantee’s “separation from service” with the
Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of
the Code or the Grantee’s death.

(c)
Except to the extent provided by Section 409A of the Code and permitted by the
Committee, no Common Shares may be issued to the Grantee at a time earlier than
otherwise expressly provided in this Agreement.

(d)
The Company’s obligations to the Grantee with respect to the RSUs will be
satisfied in full upon the issuance of Common Shares corresponding to such RSUs.

6.    Dividend Equivalents; Voting and Other Rights.
(a)
The Grantee shall have no rights of ownership in the Common Shares underlying
the RSUs and no right to vote the Common Shares underlying the RSUs until the
date on which the Common Shares underlying the RSUs are issued or transferred to
the Grantee pursuant to Section 5 above.

(b)
From and after the Date of Grant and until the earlier of (i) the time when the
RSUs become nonforfeitable and are paid in accordance with Section 5 hereof or
(ii) the time when the Grantee’s right to receive Common Shares in payment of
the RSUs is forfeited in accordance with Section 4 hereof, on the date that the
Company pays a cash dividend (if any) to holders of Common Shares generally, the
Grantee shall be credited with cash per RSU equal to the amount of such
dividend. Any amounts credited pursuant to the immediately preceding sentence
shall be subject to the same applicable terms and conditions (including vesting,
payment and forfeitability) as apply to the RSUs based on which the dividend
equivalents were credited, and such amounts shall be paid in cash at the same
time as the RSUs to which they relate.

(c)
The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Common Shares in the


-2-

--------------------------------------------------------------------------------



future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.
7.    Adjustments. The number of Common Shares issuable for each RSU and the
other terms and conditions of the grant evidenced by this Agreement are subject
to adjustment as provided in Section 11 of the Plan.
8.    Taxes. The Grantee will be solely responsible for the payment of all taxes
that arise with respect to the granting and payment of the RSUs, including the
payment of any Common Shares.
9.    Compliance With Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Shares pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.
10.    Compliance With Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code. This Agreement and the Plan shall be administered in a manner
consistent with this intent, and any provision that would cause this Agreement
or the Plan to fail to satisfy Section 409A of the Code shall have no force or
effect until amended to comply with Section 409A of the Code (which amendment
may be retroactive to the extent permitted by Section 409A of the Code and may
be made by the Company without the consent of the Grantee).
11.    Interpretation. Any reference in this Agreement to Section 409A of the
Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service. Except as expressly provided in
this Agreement, capitalized terms used herein will have the meaning ascribed to
such terms in the Plan.
12.    No Right to Future Awards or Board Membership. The grant of the RSUs
under this Agreement to the Grantee is a voluntary, discretionary award being
made on a one-time basis and it does not constitute a commitment to make any
future awards. Nothing contained in this Agreement shall confer upon the Grantee
any right to continued service as a member of the Board.
13.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that (a) no amendment shall adversely affect the rights of
the Grantee under this Agreement without the Grantee’s written consent, and (b)
the Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code.
14.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall

-3-

--------------------------------------------------------------------------------



be deemed to be separable from the other provisions hereof, and the remaining
provisions hereof shall continue to be valid and fully enforceable.
15.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement.
16.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
17.    Governing Law. This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.
18.    Successors and Assigns. Without limiting Section 3 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
19.    Acknowledgement. The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.
20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
[SIGNATURES ON FOLLOWING PAGE]

-4-

--------------------------------------------------------------------------------



HORIZON GLOBAL CORPORATION

By: /s/ Jay Goldbaum                 


Name: Jay Goldbaum
Title: Legal Director & Corporate Secretary


Grantee Acknowledgment and Acceptance


By:                      


Name:
Title:

-5-